DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The invention is drawn to  the following disclosed patentably distinct species: 
Species 1, drawn to the embodiment of FIG. 2, 3, 7A, 7B, 7C, 8A, 8B, 12 directed to a stator with symmetric magnets 135a,135b on either side of coil 133;
Species 2, drawn to the embodiment of FIG. 9, 10 directed to a stator with first symmetric inner magnets 135a1,135b1 of a first material on either side of a coil and second symmetric outer magnets 135a2,135b2 of a second material on either side of the coil;
Species 3, drawn to the embodiment of FIG. 11 directed to a stator with symmetric magnet structures of first two magnets 135a3,135a4 separated by a resistive separator 138a on one side of a coil 133 and second two magnets 135b3,135b4 separated by a resistive separator 138b on another side of a coil 133 to form a magnetic resonance spring;
Species 4, drawn to the embodiment of FIG. 13A directed to a stator with a differently sized first magnet 135a of a first material and a second magnet 135b of a second material on alternate sides of a coil;
Species 5, drawn to the embodiment of FIG. 13B directed to a stator with plural first magnets 135a separated by a separator on one side of coil, and a single second magnet 135b on the other side of a coil;
Species 6, drawn to the embodiment of FIG. 14 directed to a stator with a single magnets 135a,135b on either side of a coil in an outer stator 131a and a mover 132b1,132b2 between the coil and a third magnet 135d opposite the coil in an inner stator 131b; and
Species 7, drawn to the embodiment of FIG. 15 directed to a stator with a magnet 135b on an air gap side of a coil 133. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832